Citation Nr: 0703373	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  98-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 60 percent from May 3, 
1999, for residuals of trauma to the left knee.

(The issues of the propriety of removal of Dependent A from 
the veteran's award effective June 1, 2002, and the denial of 
additional compensation benefits for Dependent B as a school 
age child beyond age 23, which are the subject of a 
separately-docketed appeal, will be the subject of a separate 
decision).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which increased the assigned rating for the 
veteran's service-connected left knee disability to 60 
percent, effective May 3, 1999.  

By a September 2000 decision, the Board, in pertinent part, 
denied a rating in excess of 60 percent from May 3, 1999, for 
the veteran's service-connected left knee disability.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2002 Order, 
the Court, pursuant to a joint motion, vacated the portion of 
the Board's decision that denied a rating in excess of 60 
percent for the service-connected left knee disability, and 
remanded the claim to the Board.  The Board remanded the 
claim for further development in June 2003.

Following this development, the case was returned to the 
Board, and in a May 2004 decision the Board again denied a 
rating in excess of 60 percent for the veteran's service-
connected left knee disability.  Once again, the veteran 
appealed to the Court.  In June 2005, again pursuant to a 
joint motion, the Court vacated the Board's May 1994 decision 
and remanded the case back to the Board.

In November 2005, the Board remanded the case for additional 
evidentiary development, to include a new VA medical 
examination to evaluate the severity of the veteran's 
service-connected left knee disability.  As a preliminary 
matter, the Board finds that the remand directives have been 
substantially complied with, and, thus, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

The veteran provided testimony at a hearing conducted before 
personnel at the RO in October 1999, and before the 
undersigned Veterans Law Judge in June 2000.  Transcripts of 
both hearings have been associated with the veteran's VA 
claims folder.

The Board further notes that, in addition to the issue 
currently on appeal, its March 2004 decision also denied a 
rating in excess of 10 percent for neuropathy of the left 
saphenous nerve, a rating in excess of 10 percent for an 
arterial graft of the left popliteal area, and a compensable 
rating for a service-connected scar of the left groin.  In 
addition, the Board granted a compensable rating of 10 
percent for a service-connected left knee scar, as well as a 
separate 10 percent rating for limitation of flexion due to 
arthritis, in addition to a 30 percent rating for impairment 
of the left knee under Diagnostic Code 5257, prior to May 3, 
1999.  However, the June 2005 Court Order explicitly stated 
that only that part of the Board's decision which denied a 
rating in excess of 60 percent for the left knee from May 3, 
1999, was to be remanded to the Board, and that the appeal as 
to the remaining issues was dismissed.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The current 60 percent rating for the veteran's service-
connected left knee is based upon evaluating the disability 
as analogous to amputation.

3.  The law prohibits the assignment of a combined rating for 
disabilities of an extremity in excess of the rating for the 
amputation at that elective level, were amputation to be 
performed.

4.  The competent medical evidence does not support a finding 
that the impairment attributable to the veteran's service-
connected left knee disorder is of such severity as to result 
in loss of use of the left lower extremity, nor impairment 
analogous to amputation at or above a point one-third of the 
distance from the perineum to the knee joint, measured from 
the perineum.

5.  The veteran's service-connected left knee disorder does 
not present such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for the 
veteran's service-connected left knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.68, 
4.71a (Diagnostic Codes 5055, 5161, 5256-5263) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  The Veterans Claims Assistance Act of 2000 (VCAA), 
which became law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  However, because the VCAA 
was enacted in November 2000, after the initial adjudication 
of this claim by the RO, it was impossible to provide notice 
of the VCAA before the initial adjudication in this case. 
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.  See VAOGCPREC 
7-2004.  Also, the United States Court of Appeals for the 
Federal Circuit has held that this timing defect can be 
remedied by a fully compliant VCAA notice issued prior to a 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006)  

Here, for the reasons detailed below, the Board finds that 
the veteran was provided with requisite VCAA notification by 
letters dated in June 2003, January 2006, and March 2006.  
Taken together, the June 2003 and January 2006 letters 
informed the veteran of the evidence necessary to 
substantiate this claim, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  In pertinent part, the January 2006 letter 
included an attachment containing all relevant Diagnostic 
Codes for evaluating knee disabilities.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  

The Court has also held, in part, that the notice provided to 
a claimant should include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In this case, notice was 
given with respect to these elements via the March 2006 
letter.

The Board further notes that the statements and testimony 
presented by and on behalf of the veteran indicate he is 
familiar with the elements necessary to substantiate his 
claim and has had a meaningful opportunity to participate in 
the development of the claim.  For example, in a January 2005 
Appellant's Brief to the Court, the veteran's attorney cited 
to pertinent regulatory provisions of 38 C.F.R. Part 4 
regarding increased rating claims.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated. . .  that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006).

In addition, the Board finds that the duty to assist has been 
satisfied in this case.  The veteran has had the opportunity 
to present evidence and argument in support of his claim, to 
include at the October 1999 and June 2000 hearings.  Further, 
pertinent medical records were obtained in conjunction with 
this case, and nothing indicates that the veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  Moreover, he was accorded VA 
medical examinations with respect to this case in April 1997, 
May 1999, August 2003, and April 2006.  Consequently, for 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or does not show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt that 
exists because of an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

Historically, the veteran's service medical records reflect 
that he sustained a fracture to the left knee, torn lateral 
collateral ligament and popliteal artery, as a result of a 
football injury in October 1966.  There was no indication of 
any muscle injury of the left knee in the service medical 
records.  

Service connection was subsequently established for 
residuals, trauma, left knee, with torn medial ligament, by a 
February 1970 rating decision.  An initial 10 percent 
evaluation was assigned under Diagnostic Code 5257, effective 
in July 1969.  By a October 1983 Board decision, that 
evaluation was increased to 20 percent.  A November 1983 
rating decision made the 20 percent rating effective from 
March 18, 1982.  The 20 percent rating remained in effect 
until a June 1997 rating decision, which assigned a 30 
percent rating effective from January 24, 1997, and, as noted 
in the Introduction, the current 60 percent rating was 
assigned by a June 1999 rating decision, effective May 3, 
1999.  

The veteran essentially contends that his service-connected 
left knee disorder is more disabling than contemplated by the 
current 60 percent rating.  He maintains that muscle weakness 
and atrophy documented in the medical records must be 
considered in evaluating the disability due to his service-
connected left knee disability.  In particular, he contends 
that muscle groups XIII, XIV, and XV, have been adversely 
affected by the service-connected left knee injury.  The 
veteran contends that it would not be pyramiding to apply a 
separate evaluation for each affected muscle.

In addition, as noted in the November 2005 Board remand, the 
joint motion that was the basis for the June 2005 Court Order 
requires that further reasons and bases be provided for the 
Board's decision.  This requires consideration of each 
potentially applicable Diagnostic Code and regulation, 
including consideration of muscle disability, as requested by 
the veteran, and of other regulations to address whether 
there is loss of use of the left lower extremity, whether 
special monthly compensation is warranted, whether 
extraschedular evaluation is warranted, and application of 
the amputation rule, 38 C.F.R. § 4.68.  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, the veteran is not shown to have the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence on 
those matters requiring medical expertise.  38 C.F.R. 
§ 3.159(a)(1).

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The various 
formulations for rating disabilities of the knee and leg for 
VA purposes are found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5256 to 5263. 

Diagnostic Code 5256 provides for ankylosis of the knee.  
Under this Code, favorable ankylosis of either knee warrants 
a 30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  When 
the knee is fixed in flexion between 20 degrees and 45 
degrees, a 50 percent rating is assigned.  A 60 percent 
rating is warranted for extremely unfavorable ankylosis, with 
the knee fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, when there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint, a 20 percent is 
assignable.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, a 10 percent rating is assigned 
for cartilage, semilunar, removal of, symptomatic.  This Code 
does not provide for a disability rating in excess of 10 
percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

Full range of motion of the knee consists of 0 degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned.  Moderate knee 
or ankle disability warrants a 20 percent rating.  A 30 
percent rating is assigned when there is marked knee or ankle 
disability.  When there is nonunion with loose motion, 
requiring brace, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated), a 10 percent rating is 
warranted.  This Code does not provide for a disability 
rating in excess of 10 percent.  38 C.F.R. § 4.71a.

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  The General Counsel 
stated that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion which at least meets the criteria for a zero-
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or 5261 (extension limited to 5 degrees 
or more) in order to obtain a separate rating for arthritis.  
A separate rating for arthritis may also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997); 
VAOPGCPREC 9-98.  Where additionally disability is shown, a 
veteran rated under 5257 can also be compensated under 5003 
and vice versa.  Further, VA's Office of General Counsel held 
in VAOPGCPREC 9-2004 that separate ratings under Diagnostic 
Codes 5260 and 5261 may be assigned for disability of the 
same joint.  (The precedent opinions of the VA General 
Counsel's Office are binding upon the Board.  38 U.S.C.A. § 
7104.)  

The record reflects that the RO assigned the current 60 
percent rating pursuant to Diagnostic Code 5055, as analogous 
to total knee replacement.  Under this Code, prosthetic 
replacement of a knee joint for one year following 
implantation of the prosthesis warrants a 100 percent rating.  
With chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
will be assigned.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the knee replacement 
is rated by analogy to 38 C.F.R. 4.71a, Diagnostic Codes 
5256, 5261, or 5262.  The minimum rating assigned will be 30 
percent.   

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.  This regulation provides an 
example, stating that the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation provided for amputation at that level under 
Diagnostic Code 5165.  This 40 percent rating may be further 
combined with evaluation for disabilities above the knee, but 
not to exceed the evaluation warranted for above the knee 
amputation.  

With specific regard to the thigh, amputation of a lower 
extremity at the middle or lower third of the thigh may be 
assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5162.  Amputation of a leg with defective 
stump and thigh amputation recommended or amputation not 
improvable by a prosthesis controlled by natural knee action 
may also be assigned a 60 percent evaluation.  Diagnostic 
Codes 5163, 5164.  The next higher rating, 80 percent, 
requires an amputation of a lower extremity at the upper 
third of the thigh, with the point of amputation at or above 
a point one-third of the distance from the perineum to the 
knee joint, measured from the perineum.  38 C.F.R. § 4.71a, 
Diagnostic Code 5161.

The Board, as indicated in the November 2005 remand, will 
also consider whether the veteran is entitled to 
consideration of special monthly compensation based upon  
loss of use of the left leg.  See 38 U.S.C.A. § 1114; 38 
C.F.R. §§ 3.350, 4.63.  Special monthly compensation is 
payable for a particular disability for which service 
connection has been granted, in addition to the basic rate of 
compensation therefor.  See 38 C.F.R. § 3.350(a).  

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. §§ 3.350(a)(2) and 4.63 as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 of what is 
deemed as constituting loss of use of a foot include 
extremely unfavorable ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3 1/2 inches or more.

Finally, in exceptional cases where the schedular evaluations 
are found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

Analysis.  In this case, the Board concludes that the 
manifestations of the veteran's knee disability do not meet 
or nearly approximate the criteria for a rating in excess of 
60 percent.  Significantly, as detailed above, Diagnostic 
Codes 5256 to 5263 do not provide for a schedular rating in 
excess of 60 percent.  Moreover, the required manifestations 
for evaluation under Diagnostic Codes 5259 (symptomatic 
removal of semilunar cartilage) and 5262 (tibia and fibula, 
impairment of) are not applicable, as the presence of removal 
of the semilunar cartilage, or impairment of the tibia or 
fibula, have not been demonstrated.

Although the veteran has not been formally diagnosed with 
ankylosis of the left knee, the competent medical evidence, 
including VA examinations conducted in August 2003 and April 
2006, reflect that the left knee is held in 20 degrees of 
flexion.  However, even with the benefit of 38 C.F.R. §§ 4.3 
and 4.7, it would appear he is entitled to a maximum rating 
of 50 percent under Diagnostic Code 5256 for knee held in 
flexion between 20 and 45 degrees.  Thus, he would not be 
entitled to the current 60 percent rating under this Code.  
Moreover, as already stated, this Code does not provide for a 
rating in excess of 60 percent.

The Board recognizes that the veteran's service medical 
records show that the initial in-service injury reflects he 
had torn cartilage, which indicates that Diagnostic Code 5258 
for evaluation of cartilage, dislocated, semilunar, is 
applicable in this case.  Similarly, genus varus deformity 
has been recognized as part of the service-connected 
disability, which indicates that Diagnostic Code 5263 for 
evaluating genu recurvatum is also applicable.  However, 
these Codes provide maximum ratings of 20 and 10 percent, 
respectively.  As such, they do not provide a basis for the 
veteran's current claim of entitlement to a rating in excess 
of 60 percent for the service-connected left knee disorder.  
Moreover, the most recent VA medical examination in April 
2006 noted that the ligaments were stable, which indicates 
that Diagnostic Code 5258 may not currently be applicable in 
this case.

The Board has also considered whether the veteran is entitled 
to a rating in excess of 60 percent based upon the combined 
impairment of instability and subluxation (Diagnostic Code 
5257) and limitation of motion (Diagnostic Codes 5260 and 
5261) pursuant to VAOPGCPREC 23-97, 9-98, and 9-2004.  Even 
assuming the veteran is entitled to the maximum 30 percent 
rating under Diagnostic Code 5257, the objective medical 
evidence does not reflect that he has limitation of flexion 
and/or extension that would warrant a combined rating in 
excess of 60 percent.  For example, the VA medical 
examination conducted in May 1999 noted flexion to 35 
degrees, which would warrant at most a rating of 20 percent 
under Diagnostic Code 5260, and extension of -5 degrees, 
which warrants a noncompensable (zero percent) rating under 
Diagnostic Code 5261.  This results in a combined rating of 
40 percent under 38 C.F.R. § 4.25.  

On the subsequent August 2003 VA examination, the veteran's 
knee was held at 20 degrees of flexion, but he was able to 
extend it to -15 degrees.  Flexion was limited to 30 degrees 
without further active or passive motion.  Range of motion 
was maintained with repetition.  These findings indicate that 
20 percent ratings are warranted under both Diagnostic Code 
5260 and 5261.  However, even with the applicability of 
VAOPGCPREC 9-2004, these findings would not warrant a 
combined rating in excess of the current 60 percent 
evaluation under 38 C.F.R. § 4.25. 

The most recent VA examination conducted in April 2006 again 
noted that the veteran's knee was held at 20 degrees of 
flexion, and that he could not fully extend his knee.  He 
could flex the knee up to 30 degrees passively, but only to 
10 degrees actively.  There was no decrease in range of 
motion noted with repetition, nor secondary to pain, 
fatigability, weakness or lack of coordination noted.  Thus, 
assuming these results indicate that he was entitled to the 
maximum rating of 30 percent under Diagnostic Code 5260 for 
limitation of flexion, and still entitled to a 20 percent 
rating under Diagnostic Code 5261 for limitation of 
extension, the combined rating with Diagnostic Code 5257 
would still warrant the current 60 percent rating under 
38 C.F.R. § 4.25.  

Even if the veteran were shown to be entitled to a combined 
scheduler rating in excess of 60 percent pursuant to 
Diagnostic Codes 5257, 5260, and 5261, such a rating would be 
in violation of the "amputation rule" of 38 C.F.R. § 4.68.  
The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at that elective 
level, were amputation to be performed.  As such, in view of 
this rule, the veteran would only entitled to a rating in 
excess of 60 percent if the impairment attributable to the 
left knee is of such severity as to warrant special monthly 
compensation based upon loss of use, or analogous to a higher 
level of amputation under Diagnostic Code 5161.

In this case, the competent medical evidence does not reflect 
that the service-connected left knee disorder has resulted in 
loss of use of the left lower extremity, or impairment 
analogous to amputation at or above a point one-third of the 
distance from the perineum to the knee joint, measured from 
the perineum.  The veteran has reported left knee pain, and 
stated that it gives out on a daily basis, as noted by the 
April 2006 VA examination.  Moreover, he has contended that 
during flare-ups he is unable to walk.  Nevertheless, the 
record reflects that he was still reported to be able 
ambulate with an antalgic gait at the May 1999, August 2003, 
and April 2006 VA examinations.  In addition, the VA examiner 
in April 2006 commented that the veteran did not entirely 
lose the use of his left lower extremity, and that he did not 
know if amputation was going to help anything further with 
the veteran.  In a June 2006 addendum, the examiner opined, 
after reviewing the veteran's history and noting relevant 
findings in the physical exam, the left leg did help him.  
Although he was unable to bear full weight, he was able to 
stand.  He was able to function with some difficulty.  So, 
the examiner stated that he would not equate the veteran's 
remaining function to that of an amputation, although the 
remaining functional loss was more due to severe degenerative 
arthritis in the knee and the muscle weakness.  It was the 
examiner's opinion that the veteran did not have loss of use 
of the left lower extremity completely.  He did have 
limitation of function, but he was still able to stand, 
ambulate with a cane, and able to work.

The Board has already noted the veteran's contention that the 
muscle weakness and atrophy documented in the medical records 
must be considered in evaluating the disability due to his 
service-connected left knee disability; that muscle groups 
XIII, XIV, and XV, have been adversely affected by the 
service-connected left knee injury; and that it would not be 
pyramiding to apply a separate evaluation for each affected 
muscle.

The factors to be considered in evaluating disabilities 
resulting from muscle injuries are listed in 38 C.F.R. § 
4.56.  For example, the provision of 38 C.F.R. § 4.56(c) 
reflects that the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Information in this regulation 
provides guidance only and is to be considered with all other 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993).  In addition, under 38 C.F.R. § 4.56(d), 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.

However, in this case, the service medical records do not 
document any muscle injuries at the time of the initial in-
service left knee injury.  Moreover, the April 2006 VA 
examiner noted that even though there was muscle atrophy and 
wasting noted in the quadriceps, there was no obvious muscle 
injury noted; no entry or exit wound was noted; and that he 
(the examiner) was unable to palpate any fascial defect or 
intramuscular scarring.  Consequently, the criteria for 
evaluating a service-connected disability based upon muscle 
injury appear to be inapplicable in this case.  Even if they 
were applicable, the veteran would still not be entitled to 
compensable rating(s) for the disability(ies).  See Holbrook 
v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).  
Simply put, the objective medical findings, including those 
noted above from the April 2006 VA examination, indicate that 
the impairment would be analogous to no more than a slight 
muscle injury.  Under Diagnostic Codes 5313 (muscle group 
XII), 5314 (muscle group XIV), and 5315 (muscle group XV), 
slight muscle injuries are assigned noncompensable 
evaluations.  38 C.F.R. § 4.73.  In any event, even if the 
Board were to accept the veteran's contention that evaluating 
his service-connected left knee disorder on this basis would 
not be a violation of the prohibition against pyramiding (See 
38 C.F.R. § 4.14), it would be a violation of the 
"amputation rule" found at 38 C.F.R. § 4.68.

The Board also observes that even though the 60 percent 
rating was initially assigned as analogous to total knee 
replacement under Diagnostic Code 5055, the veteran has not 
actually undergone such a procedure.  Accordingly, the record 
does not reflect he would be entitled to a 100 percent rating 
for one year following such a procedure.

Finally, the Board concludes that the veteran is not entitled 
to an extraschedular rating for his service-connected left 
knee disorder under 38 C.F.R. § 3.321(b)(1).  A review of the 
record does not indicate he has undergone frequent periods of 
hospitalization due to this disability.  The Board further 
notes that the record, including the April 2006 VA 
examination, reflects that the veteran has remained employed 
during throughout the pendency of this case.  In fact, it was 
noted at the April 2006 VA examination that he had worked 
with learning disability children for the past 20 years as a 
teacher.

The veteran has contended that he has lost time from work, 
has had a decrease in worked hours, and that he needed to 
change from a job requiring more walking to a sedentary job 
as supporting the assignment of an extraschedular rating.  
However, no evidence has been submitting showing that he 
experienced a drop in income following his job shift or that 
his current income is marginal, that is, below the poverty 
threshold for his household size.  See Faust v. West, 13 Vet. 
App. 342, 355 (2000) (occupation that provides annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days the veteran 
actually works, constitutes, as a matter of law, a 
substantially gainful occupation).  Moreover, even accepting 
the veteran's contention of time lost from work, decreased 
working hours, etc., as true for the purpose of adjudicating 
this claim, the Board finds that such impairment has been 
adequately compensated by the current schedular rating.  Loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).

The Board also finds that the veteran has not otherwise 
identified anything in connection with his service-connected 
left knee disorder that may be termed exceptional or unusual 
for the currently assigned disability level, and the Board, 
after a review of the record, has similarly been unable to 
identify an exceptional or unusual disability picture.  
Consequently, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

For the reasons discussed, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 60 percent for his service-connected left knee 
disorder.  The preponderance of the evidence is against the 
claim, and it must be denied.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not for application.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
The Board also notes that in making this determination, it 
took  into consideration the veteran's complaints of knee 
pain and the requirements of 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  However, as detailed above, the record does not 
contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of left 
knee pain which would warrant a rating in excess of the 60 
percent evaluation currently in effect.  


ORDER

Entitlement to a rating in excess of 60 percent from May 3, 
1999, for residuals of trauma to the left knee, is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


